 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   ALBERT J. HAMILTON,                           Case No. CV 17-0987 PVC

12                        Petitioner,

13          v.                                                  JUDGMENT

14   ROBERT NEUSCHMID, Warden,

15                        Respondent.

16

17         Pursuant to the Court’s Memorandum Decision and Order Denying Petition for Writ of
18   Habeas Corpus,
19

20         IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with prejudice.
21

22   DATED: February 6, 2020
23                                                   PEDRO V. CASTILLO
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
